Citation Nr: 0213638	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for skin lesions of the 
left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1966 to May 
1969, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
1997, a statement of the case was issued in March 1997, and a 
substantive appeal was received in May 1997.  

The Board notes that although the issue of entitlement to 
post-traumatic stress disorder was also initially on appeal, 
this benefit was granted by rating action in May 2000.  
Accordingly, that issue is no longer in appellate status.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or within one year following 
service, nor is bilateral hearing loss otherwise related to 
such service. 

2.  Tinnitus was not manifested during the veteran's active 
duty service, nor is it otherwise related to such service. 

3.  Skin lesions of the left thigh were not manifested during 
the veteran's active duty service, nor are they otherwise 
related to such service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2001).   

2. Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

3. Skin lesions of the left thigh was not incurred in or 
aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case and multiple supplemental statements of 
the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a October 2001 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, a July 1996 VA examination 
report, and private medical records from Dr. Vergamini.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The Board finds that the record as it stands 
includes sufficient competent medical evidence to decide the 
claims and that further development of the medical evidence 
is not necessary.  38 C.F.R. § 3.159(c)(4); See 66 Fed. Reg. 
45,631 (Aug. 29, 2001). 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as high frequency sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309; see also Opinion of VA's Under Secretary for 
Health dated October 4, 1995.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Bilateral Hearing Loss and Tinnitus

The veteran maintains that his bilateral hearing loss and 
tinnitus are related to his period of active duty service and 
should therefore be service-connected.  Specifically, he 
contends that a rocket explosion in Vietnam in 1967 marked 
the beginning of these problems.  He has reported that he was 
treated for acid burns to the eyes at a private hospital and 
told medical personnel at that time that he also had ringing 
in his ears.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence, VA audiological evaluation in July 
1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
45
55
LEFT
25
30
55
50
55

The veteran was diagnosed as having bilateral hearing loss 
and bilateral tinnitus.  It is therefore clear that the 
veteran does currently suffer from bilateral hearing loss 
disability (as defined by VA regulation) and tinnitus.  The 
question is whether his current hearing loss and tinnitus are 
related to his military service.

Service medical records show that audiometric evaluation of 
the veteran's ears upon entrance examination in May 1966 was 
normal.  All reported pure tone thresholds were reported as 0 
decibels.  Service medical records fail to show any 
complaints or findings of bilateral hearing loss or tinnitus 
during service.  There is also no reference in service 
medical records to any treatment at a private hospital in 
1967 in connection with acid burns to the face and eyes.  At 
the time of the veteran's separation examination in March 
1969, the veteran specifically denied ever having hearing 
loss, and he did not otherwise mention any tinnitus or 
ringing in his ears. All reported pure tone thresholds were 
reported as 0 decibels on audiometric testing at that time, 
and clinical evaluation of the veteran's ears was also 
reported to be normal. 

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

However, after reviewing the pertinent evidence in its 
entirety, the Board must find that the preponderance of such 
evidence is against entitlement to service connection for 
hearing loss and tinnitus.  The Board notes that the veteran 
did serve in Vietnam and that certain claimed stressors have 
been verified in connection with a post-traumatic stress 
disorder claim (which benefit has been granted).  Service 
records appear to show that the veteran was located in an 
area in Vietnam which came under enemy rocket attacks.  For 
purposes of this analysis, the Board therefore accepts the 
veteran's account of the 1967 rocket attack.  See 38 U.S.C.A. 
§ 1154(b).  

Nevertheless, the fact remains that service medical records 
do not show any decrease in hearing acuity during service.  
As already noted, the veteran denied hearing loss at the time 
of his separation examination.  There is also no 
documentation in service medical records of any complaints of 
tinnitus although service medical records from 1967 on do 
document various medical complaints and illnesses.  
Additionally, there is also no medical evidence showing 
treatment for bilateral hearing loss or tinnitus until 
approximately 25 years following service. 

The Board also notes here that it is generally accepted that 
hearing loss that is based on noise exposure does not 
progress after removal from the noise exposure and that 
hearing loss that progresses after removal from the noise 
exposure is from some other cause.  See Godfrey v. Brown, 8 
Vet. App. 113, 122 (1995) (citing P. W. Alberti, 
"Occupational Hearing Loss," in Diseases of the Nose, Throat, 
Ear, Head and Neck 1059 (J.J. Ballenger, ed., 14th ed. 1991).  
This, in addition to the normal audiometric testing on 
separation examination in March 1969, supports a finding that 
the hearing loss first noted many years after service is 
unrelated to the noise exposure during the veteran's service. 

In sum, the preponderance of the evidence is against the 
veteran's hearing loss and tinnitus claims.  It follows that 
there is not an approximate balance of the positive evidence 
with the negative evidence to otherwise permit favorable 
determinations as to these issues.  38 U.S.C.A. § 5107(b).  

Skin Lesions of the Left Thigh

The Board first stresses that this issue is limited to 
consideration of disability manifested by skin lesions of the 
left thigh.  A separate claim of entitlement to service 
connection for other skin disability (apparently claimed as 
chloracne) was denied by rating decision in February 2002, 
and that issue is not in appellate status.  

However, it should be noted that applicable law provides that 
a veteran who, during active service, served during a certain 
time period in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116; See also Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  Regulations further provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The veteran asserts that his existing skin lesions of the 
left thigh were the result of his active duty service.  Upon 
review, service medical records fail to show any complaints 
of or treatment for skin lesions of the left thigh in 
service.  At the time of his separation examination in March 
1969, the veteran denied ever having skin disease, and 
clinical evaluation of the veteran's skin on separation 
examination was normal.  There was no reference to any 
lesions on the left thigh.     

While the Board notes that the July 1996 VA general 
examination report found that the veteran had skin lesions of 
the left thigh and VA medical records show subsequent 
treatment and surgery for the skin lesions.  However, there 
is no persuasive evidence suggesting any link to service.  As 
noted above, no skin lesions of the left thigh were noted 
during service.  It appears that the earliest evidence of 
skin lesions is in the early 1990's.  In that regard, a May 
1997 medical record appears to document history given by the 
veteran to the effect that the "knots" on the thighs had 
been growing steadily about 5 years.  Subsequent records show 
that nodules were surgically removed and it appears that 
sclerosing hemangioma was diagnosed by biopsy.  Another 
assessment refers to dermatofibroma. 

The Board observes here that a disability listed under 38 
C.F.R. § 3.309(e) regarding exposure to herbicide agents has 
not been reported, and service connection by means of the 
presumption is therefore not warranted.  As also noted 
earlier, there is no evidence that skin lesions of the thigh 
were manifested during service or for many years thereafter.  
With a lack of evidence of skin lesions of the left thigh 
during service and for many years after service, the Board 
must conclude that there is no basis for establishing service 
connection.  The Board acknowledges the veteran's opinion 
that his current skin lesions of the left thigh is related to 
service, however, the veteran does not appear to have any 
medical expertise, and as such, is not competent to offer an 
opinion as to medical etiology.  Espiritu, supra. The 
preponderance of the evidence is against entitlement to 
service connection for skin lesions of the left thigh. 


ORDER

The appeals are denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

